        Case
         Casel:18-cv-12111-PBS
               1:18-cv-12111-PBS Document
                                  Document7 8 Filed 11/20/18
                                                Filed 12/11/18 Page
                                                                Page1 of 21
                                                                      1 of




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                    CIVIL ACTION NO. 1:18-CV-12111-PBS



RAOUL MARRADI,
    Plaintiff,

V.



FIORE'S BAKERY, INC. and 55 SOUTH
STREET CONDO TRUST,
       Defendants.



 DEFENDANTS FIORE'S BAKERY. INC. AND 55 SOUTH STREET CONDO TRUST^S
                                     MOTION TO STAY


       Now comes defendants Fiore's Bakery, Inc. and 55 South StreetCondo Trust in the

above captioned matter and hereby moves this Court put in place a stay on all proceedings in the
above-captioned matter until 90 days runs from the plaintiffs representatives filing oftheir
suggestion of death, November 5,2018.

       In support ofthe motion, defendants state that any and all negotiations have come to a

halt as a representative orsuccessor has not yet been approved/named and shall be stayed in the
proceedings for the 90 days as provided by the rule and case law. See Decision by Judge Saylor
in Raoul Marradi v. 724 Huntineton Avenue. Inc. and Brieham Circle Tr.. Civil Action No. 18-

I1469-FDS case.




                                                                        ^C-CcUjlcA              ,




#3086382 108554.0
